EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rodney Skoglund on March 8, 2021 (final approval/authorization was provided via a follow-up voice message and email on March 9, 2021 upon Applicant’s representative confirming with the inventor(s)).

The application has been amended as follows: 

Claims 19 and 20 are rejoined.

Claim 21 is canceled.

In Claim 4:
Line 3, before “snap-fit connection” insert --releasable--


In Claim 7:
--releasable--
Line 2, following “connection” insert --mechanism--

Claim 13 is amended as follows:
A shoe assembly as claimed in claim 12, wherein the at least one base panel includes one cover base panel provided with [[an]] the sole opening for the [[connection]] releasable mechanism between the skeleton insole and the outsole, and  the heel opening for the heel component.

Claim 14 is amended as follows:
A shoe assembly as claimed in claim 12, wherein the at least one base panel includes two cover base panels, wherein one of the two cover base panels is a front cover base panel being provided with [[an]] the sole opening for the [[connection]] releasable mechanism between the skeleton insole and the outsole, and wherein the other of the two cover base panels is a rear cover base panel provided with [[an]] the heel opening for the heel component.

In Claim 15:
Line 1, before “opening” insert --heel--

In Claim 16:
Line 1, before “opening” insert --heel--

Claim 19 is amended as follows:
A method of manufacturing a shoe, the method comprising the steps of: 
- providing a base shoe defined by a skeleton insole having a lower surface, a heel component, and an upper rising from a periphery of the skeleton insole, the upper defining at least one foot-retaining element; 
- providing a removable outsole to underlie the lower surface of the skeleton insole, there being a releasable mechanism having a first part on the skeleton insole and a second part on the outsole to interconnect the outsole to the skeleton insole; and 
- providing a removable cover for the upper, the cover having [[openings]] a heel opening and a sole opening in a base panel for the heel component and the [[connection]] releasable mechanism, respectively; in which method: 
- the cover is stretched over the base shoe to overlie the at least one foot-retaining element of the base shoe upper and to [[overlie]] underlie at least part of the lower side of the skeleton insole; 
- the region of the base panel having [[an]] the heel opening for the heel component is trapped between the heel component and the skeleton insole; and 
- the outsole is fitted to the skeleton insole by way of the releasable [[connection]] mechanism, thereby trapping part of the cover base panel between the skeleton insole and the outsole, thereby retaining the cover on the base shoe.

Claims 1-4, 7-10 and 12-20 are allowable over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The above-specified amendments are made for the purposes of clarification of the claim language and to amend the independent method claim to be in more specific agreement with its associated allowable product independent claim 1.  Upon review of Applicant’s Arguments/Remarks against the prior art rejections applied in the previous Office Action, Examiner notes that the arguments and remarks are persuasive and the rejections are withdrawn.  The closest prior art of record is to Ciccarelli (US 2013/0263468), which is silent to there being a releasable mechanism with first and second parts that interconnect to attach an outsole to a skeleton insole, and absent any teaching in the prior art to modify the shoe in such a manner, any modification to Ciccarelli would be deemed made via improper hindsight reasoning using Applicant’s own disclosure as the only teaching/motivation to do so.  Accordingly, product claims 1-4, 7-10 and 12-18 are allowable over the prior art of record.  Further, method claims 19 and 20 have been placed in condition for allowance as reciting all associated allowable subject matter recited in independent claim 1.  Claim 21 was agreed to be canceled.  Therefore, all pending claims 1-4, 7-10 and 12-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732